PER CURIAM.
The order of the Unemployment Appeals Commission disqualifying the appellant from receiving benefits is reversed. The Commission’s determination that the appellant voluntarily left employment is not supported by substantial competent evidence. Indeed, the only evidence, as reflected by the transcript of the hearing before the appeals referee, is to the contrary. We thus reverse and remand with instructions to grant all benefits to the appellant, without furthér requirements being placed on her.
Reversed and remanded.